RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    Sagan, et al. v. United States, et al.    No. 01-2568
    ELECTRONIC CITATION: 2003 FED App. 0302P (6th Cir.)
                File Name: 03a0302p.06                                       _________________
                                                                                  COUNSEL
UNITED STATES COURT OF APPEALS
                                                          ARGUED: Andrew W. Mayoras, BARRON, ROSENBERG,
              FOR THE SIXTH CIRCUIT                       MAYORAS & MAYORAS, Troy, Michigan, for Appellants.
                _________________                         Michelle T. Delemarre, UNITED STATES DEPARTMENT
                                                          OF JUSTICE, Washington, D.C., Daniel P. Dalton,
VIRGINIA SAGAN , as Personal X                            TOMKIW DALTON, Royal Oak, Michigan, for Appellees.
Representative of the Estate         -                    ON BRIEF: Andrew W. Mayoras, Ronald M. Barron,
                                     -                    BARRON, ROSENBERG, MAYORAS & MAYORAS,
of RICHARD SAGAN ,                                        Troy, Michigan, Gary E. Levitt, LAW OFFICES OF GARY
                                     -  No. 01-2568
deceased; VIRGINIA SAGAN ,           -                    E. LEVITT, Troy, Michigan, for Appellants. Michelle T.
in her individual capacity,           >                   Delemarre, Debra J. Kossow, UNITED STATES
                                     ,                    DEPARTMENT OF JUSTICE, Washington, D.C., Daniel P.
          Plaintiffs-Appellants, -
                                                          Dalton, TOMKIW DALTON, Royal Oak, Michigan, for
                                     -                    Appellees.
             v.                      -
                                     -                                       _________________
UNITED STATES OF AMERICA ; -
ALGONAC FIRE DEPARTMENT; -                                                       OPINION
                                     -                                       _________________
JOHN STIER; RUSS SEDER;              -
JERRY DOAN ; JOE DOAN ,              -                      DAMON J. KEITH, Circuit Judge. In this personal injury
         Defendants-Appellees. -                          action, the Plaintiffs appeal a September 10, 2001 order
                                     -                    granting Defendant United States’ motion for summary
                                    N                     judgment and dismissing without prejudice the Plaintiffs’
       Appeal from the United States District Court       claims against Defendants Algonac Fire Department, John
        for the Eastern District of Michigan at Flint.    Stier, Russ Seder, Jerry Doan, and Joe Doan. For the reasons
     No. 99-40130—Paul V. Gadola, District Judge.         set forth below, we REVERSE the district court’s grant of
                                                          summary judgment for the United States and REMAND the
                 Argued: June 13, 2003                    case for further proceedings, with the Plaintiffs’ claims
                                                          against the other Defendants reinstated.
         Decided and Filed: August 25, 2003
                                                                             I. BACKGROUND
Before: KEITH, MOORE, and GIBBONS, Circuit Judges.          On the night of August 30, 1997, Richard and Virginia
                                                          Sagan took their boat to Little Muscamoot Bay near Algonac,
                                                          Michigan. They intended to spend the night in the bay with

                            1
No. 01-2568         Sagan, et al. v. United States, et al.    3    4       Sagan, et al. v. United States, et al.          No. 01-2568

their friends Greg Grizdowski and Karen Drobot. The Sagans         helicopter arrived on the scene.1 Shortly after the helicopter
tied their boat to Grizdowski’s boat in shallow water. At          arrived, it was determined that the backboard to which Mr.
around 11:30 p.m., after he had been drinking for several          Sagan had been secured was incompatible with the device
hours, Richard Sagan took off his clothes and dove head-first      needed to lift him to the helicopter. The rescuers agreed that
into the bay. His head struck the bottom of the bay, which         transferring Mr. Sagan to a compatible backboard would risk
was less than three feet deep at the point of Mr. Sagan’s entry.   further injury, and that instead the Algonac Fire Department
His spinal column between the C4 and C5 levels was severed         boat should transport Mr. Sagan to the waiting ambulance.
on impact.                                                         Mr. Sagan was transferred to the ambulance at approximately
                                                                   1:46 a.m.
  Realizing that her husband was in trouble, Mrs. Sagan
jumped into the water, lifted Mr. Sagan’s head, and screamed          Mr. Sagan became a quadriplegic as a result of his dive into
that he was not breathing. Mrs. Sagan dragged Mr. Sagan            shallow water. Within a month of his injury, he began to
toward the boat, yelling at her husband to wake up. Mrs.           suffer from pneumonia, which his doctors attributed to the
Sagan and Grizdowski tried unsuccessfully to lift Mr. Sagan        spinal injury’s effects on his breathing, to his having inhaled
onto Grizdowski’s boat and then onto the Sagans’ boat.             water, and/or to his having suffered from hypothermia. He
Grizdowski performed mouth-to-mouth resuscitation on Mr.           required complicated pulmonary care, including frequent
Sagan, who began to breathe and moan. Mr. Sagan’s                  suctioning, the use of albuterol, Atrovent and Serevent
breathing was impeded by water in his lungs. He told               breathing treatments, and percussion and postural drainage
Grizdowski that he had no sensation in his hands.                  therapy. He required assistance to perform most daily
                                                                   activities, including eating, bathing, and going to the
  At 11:35 p.m., Mrs. Sagan used the radio on her boat to          bathroom. Mr. Sagan also had numerous respiratory
contact the Macomb County Sherriff’s Department. At 12:15          problems, including impaired swallowing and ineffective
a.m., the Algonac Fire Department arrived on the scene in a        airway clearance and tracheostomy. He was unable to breathe
boat. Three minutes later, the United States Coast Guard           effectively without ventilator assistance.
arrived by boat and informed those present that a rescue
helicopter was on its way and would take Mr. Sagan to the            On February 1, 1999, the Sagans sued the United States
hospital. Mr. Sagan was secured to a backboard on the deck         pursuant to the Suits in Admiralty Act, 46 U.S.C. §§ 740 et
of the Algonac Fire and Rescue boat. According to Mrs.             seq. Their complaint alleged that the United States Coast
Sagan, Captain Joe Doan of the Algonac Fire Department             Guard failed to exercise due care while attempting to rescue
insisted that Mr. Sagan immediately be taken to a hospital via     Richard Sagan after he dove into shallow water, and that the
an ambulance that was waiting a mile away from the boats.          Coast Guard’s failure to exercise due care caused and/or
                                                                   exacerbated injuries to Mr. Sagan.
  The Plaintiffs contend that the Coast Guard seized control
of the situation and prevented the Algonac Boat from leaving,
demanding instead that they wait for a Coast Guard
helicopter. Sometime after 1:00 a.m., the Coast Guard                  1
                                                                         The Coast Guard helicopter had initially gone to Fishe r Bay,
                                                                   approximately three miles aw ay from Little M uscam oot B ay. The C oast
                                                                   Guard lowered a rescue swimm er near some boats in Fishe r Bay, only to
                                                                   learn that they were in the wrong place.
No. 01-2568         Sagan, et al. v. United States, et al.   5    6       Sagan, et al. v. United States, et al.          No. 01-2568

  Richard Sagan died on August 9, 1999. According to the            The Plaintiffs filed this timely appeal.2 In it, they allege
death certificate, the “immediate cause” of death was the         that the district court erred in concluding that there was no
quadriplegia from which Mr. Sagan had suffered for                genuine issue of material fact as to whether the United States’
approximately two years, and the “underlying cause” was           negligence proximately caused Richard Sagan’s injuries. The
pneumonia.                                                        Plaintiffs ask that their claims against all parties be reinstated
                                                                  and that the matter be remanded to the district court. They
  On August 11, 2000, Plaintiff Virginia Sagan filed a            further request that on remand, the case be assigned to a
Second Amended Complaint in which she alleged that                different district court judge to preserve the appearance of
Defendants Algonac Fire Department, John Stier, Russ Seder,       justice.
Jerry Doan, and Joe Doan acted negligently toward Richard
Sagan, and that their negligence proximately caused and/or                                  II. ANALYSIS
exacerbated his injuries. These Defendants were all part of
the effort to rescue Mr. Sagan but were not associated with       A. Standard of Review
the Coast Guard; hereinafter they will be called “the Algonac
Defendants.”                                                         A district court’s grant of summary judgment is reviewed
                                                                  de novo. See Holloway v. Brush, 220 F.3d 767, 772 (6th Cir.
  The parties conducted discovery. On September 15, 2000,         2000). Summary judgment is appropriate when there is no
the Defendants filed motions for summary judgment. A              genuine issue of material fact and the moving party is entitled
hearing was held on November 28, 2000, and the parties            to judgment as a matter of law. See Fed. R. Civ. P. 56(c). In
presented arguments in support of and in opposition to the        deciding a motion for summary judgment, the court must
motions.                                                          view the evidence in the light most favorable to the non-
                                                                  moving party, drawing all reasonable inferences in that
  In a Memorandum Opinion and Order dated September 10,           party’s favor. See Matsushita Elec. Indus. Co. v. Zenith
2001, the district court granted Defendant United States’         Radio Corp., 475 U.S. 574, 587 (1986). The judge is not to
motion for summary judgment and dismissed without                 “weigh the evidence and determine the truth of the matter but
prejudice the claims against the Algonac Defendants for lack      to determine whether there is a genuine issue for trial.”
of subject matter jurisdiction. See Sagan v. United States,       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
157 F. Supp. 2d 824 (E.D. Mich. 2001). The district court         A genuine issue for trial exists only where there is sufficient
found that the Plaintiffs had failed to present enough evidence   “evidence on which the jury could reasonably find for the
that the United States proximately caused Mr. Sagan’s             plaintiff.” Id. at 252. The central issue is “whether the
injuries to survive summary judgment. The district court then     evidence presents a sufficient disagreement to require
held that because the claim against the United States was         submission to a jury or whether it is so one-sided that one
dismissed, the claims against the Algonac Defendants must         party must prevail as a matter of law.” Id. at 251-52.
also be dismissed, because those claims were before the
district court based on supplemental jurisdiction.

                                                                      2
                                                                        The Appellants here are Virginia Sagan, as personal representative
                                                                  of the estate of Richard Sagan, and Virginia Sagan, in her individual
                                                                  capacity. We refer to them as “the Plaintiffs” throughout this opinion.
No. 01-2568         Sagan, et al. v. United States, et al.     7    8       Sagan, et al. v. United States, et al.              No. 01-2568

B. Analysis                                                         Restatement (Second) of Torts § 323b (1965).
1. The Plaintiffs’ Claim Against the United States                     To prevail in this case, the Plaintiffs must prove that the
                                                                    Coast Guard was negligent in carrying out its rescue of Mr.
   The Suits in Admiralty Act (SIAA) “is the exclusive              Sagan, and that the Coast Guard’s negligence proximately
remedy against the United States for maritime torts . . . . In      caused some of his injuries. Thus, in order to survive
contrast to the Federal Tort Claims Act . . ., the SIAA does        summary judgment, the Plaintiffs must produce evidence
not incorporate state tort law, inasmuch as maritime tort law       sufficient to create a genuine issue of material fact as to
is federal law.” Good v. Ohio Edison Co., 149 F.3d 413, 420         whether the risk of physical harm to Mr. Sagan was increased
n.13 (6th Cir. 1998). The SIAA does not itself create a cause       by the Coast Guard’s negligence. “The test is not whether the
of action against the United States. See Good, 149 F.3d at          risk was increased over what it would have been if the
419. Rather, a plaintiff must show that the United States           defendant had not been negligent,” but rather whether “the
would be liable under maritime tort law for the same conduct.       risk was increased over what it would have been had the
                                                                    defendant not engaged in the undertaking at all.” Myers v.
  The United States Coast Guard does not have an                    United States, 17 F.3d 890, 903 (6th Cir. 1994).
affirmative duty to rescue persons in distress. Federal law
merely provides that the Coast Guard “shall” establish and            With these standards in mind, we now proceed to evaluate
operate rescue facilities and that it “may” render aid to protect   the evidence in this case to determine whether it gives rise to
persons and property at any time such facilities are available.     a genuine issue of material fact as to whether the Coast
See 14 U.S.C. § 88. However, once the Coast Guard                   Guard’s negligence proximately caused injury to Richard
undertakes a rescue operation, it must act with reasonable          Sagan.3 The Plaintiffs do not contend that the Coast Guard is
care. See Patentas v. United States, 687 F.2d 707 (3d Cir.          in any way responsible for Richard Sagan becoming a
1982). Its actions are judged according to the so-called            quadriplegic. Mr. Sagan became a quadriplegic when he dove
“Good Samaritan” doctrine. See id. at 713-14. Under this            head-first into shallow water. Instead, the Plaintiffs contend
doctrine, a defendant is liable for breach of a duty voluntarily    that the Coast Guard’s negligence in delaying the rescue4
assumed by affirmative conduct, even when that assumption
of duty was gratuitous. See id. (citing Indian Towing Co. v.
United States, 350 U.S. 61 (1955)). The Restatement                     3
                                                                          The proximate cause element was the foc us of the United States’
(Second) of Torts has described the doctrine as follows:            motion for summary judgment and the basis for the district court’s grant
                                                                    of summ ary jud gment. The United States does not appear to dispute that
  One who undertakes, gratuitously or for consideration, to         it was negligent, and no one disputes that Mr. Sagan sustained injuries on
  render services to another which he should recognize as           the night in question. Therefore, our focus will be on the issue of
                                                                    proximate cause as well. See American & Foreign Insurance Co. v.
  necessary for the protection of the other’s person or             Genera l Electric, 45 F.3d 135, 140 (6th Cir. 199 5) (“O f all the elem ents
  things, is subject to liability to the other for physical         necessary to support recovery in a to rt action, causation is the most
  harm resulting from his failure to exercise reasonable            susceptible to summary determination.”)
  care to perform his undertaking, if (a) his failure to
                                                                        4
  exercise such care increases the risk of harm, or (b) the               The Coast Guard delayed the rescue of Mr. Sagan by insisting that
  harm is suffered because of the other’s reliance upon the         the rescuers wait for a helicopter rather than transport him by boat to a
  undertaking.                                                      waiting amb ulance . The district co urt con clude d that the Coast Guard’s
                                                                    actions delayed the rescue by 55 m inutes. T he Plaintiffs continue to assert
No. 01-2568           Sagan, et al. v. United States, et al.        9    10   Sagan, et al. v. United States, et al.      No. 01-2568

contributed to Mr. Sagan’s development of hypothermia,                     As the Plaintiffs are quick to point out, the report of an
pulmonary and respiratory problems, and pneumonia.                       expert witness for the defense also lends support to the
                                                                         Plaintiffs’ argument that the delay caused injury to Mr.
   In support of this contention, the Plaintiffs point to the            Sagan. According to Dr. Alberto Martinez-Arizala,
affidavit of Dr. Ralph E. Dilisio, one of Richard Sagan’s
treating physicians at St. John’s Hospital. Dr. Dilisio stated             In one area, specifically hypothermia, the delay in rescue
that “the significant hypothermia caused by the delay did                  probably had an untoward effect. Hypothermia has
contribute to Mr. Sagan’s respiratory complications.                       detrimental systemic effects that include pulmonary
Specifically, the detrimental systematic effects, including the            dysfunction and it could have contributed to his
pulmonary dysfunction, resulted in Mr. Sagan being                         respiratory compromise. . . . Upon arrival at St. John’s
significantly more ventilator dependent than he would have                 hospital his temperature was recorded at 86.7° F, which
been without the delay, among other complications.” J.A. at                is significantly low. So he was significantly hypothermic
844 (Affidavit of Ralph E. Dilisio, M.D.). Dr. Dilisio also                and this could have contributed to his complications.
stated that the delay “resulted in Mr. Sagan being far more
susceptible to pneumonia,” and that the pulmonary problems               J.A. at 598 (Report of Defendant’s Expert Witness Alberto
that Mr. Sagan suffered were “far more severe than I would               Martinez-Arizala, M.D.). Dr. Martinez-Arizala also stated
expect from an individual with his level of spinal injury.” Id.          that “[a]nother complication of his injury that may be related
Finally, Dr. Dilisio recited the “well-recognized medical                to the delay in transportation was the development of
principle that not appropriately securing a victim’s head and            aspiration pneumonia”, although “it is likely that it would
neck, resulting in movement of the head and neck, after a                have occurred even if he had been transported sooner.” Id.
severe C4-C5 spinal cord injury is an aggravating factor to the
spinal cord injury.” Id.                                                   The Plaintiffs note that one of the Algonac Defendants, Joe
                                                                         Doan, also testified as to the importance of transporting Mr.
  The Plaintiffs also rely on the affidavit of Dr. Jennifer              Sagan to a hospital as soon as possible to prevent
Doble, who treated Mr. Sagan at Lakeland Center. According               hypothermia and pneumonia. In his deposition, Captain
to Dr. Doble, “Mr. Sagan had severe and substantial                      Doan, a state-licensed paramedic, stated that he believed Mr.
respiratory problems which caused him to be much more                    Sagan needed intravenous fluids to warm his body.
ventilator dependent than a typical C4-C5 quadriplegic. In
addition, the respiratory problems caused Mr. Sagan to be far              The district court found that the Plaintiffs had not produced
more susceptible to pneumonia.” J.A. at 851 (Affidavit of                evidence that the Coast Guard’s actions caused Mr. Sagan’s
Jennifer Doble, M.D.). Dr. Doble stated that in her medical              injuries to be worse or more numerous than they would have
opinion, Mr. Sagan died from pneumonia. See id.                          been had the Coast Guard not attempted the rescue at all. The
                                                                         district court characterized the Plaintiffs’ evidence as “no
                                                                         more than conjecture or speculation” and “insufficient to raise
                                                                         an issue of fact to defeat a summary judgment motion.”
                                                                         Sagan v. United States, 157 F. Supp. 2d 824, 829 (E.D. Mich.
that the time of the d elay was in fact one hour and 20 m inutes. T he   2001). We respectfully disagree. We think the Plaintiffs
evidence is ambiguous regarding exactly how much delay the Coast         have produced evidence sufficient to create a genuine issue of
Guard caused, but the evidence is uncontradicted that the Coast Guard    material fact as to whether the Coast Guard’s negligence in
caused a delay.
No. 01-2568         Sagan, et al. v. United States, et al.    11    12    Sagan, et al. v. United States, et al.        No. 01-2568

delaying the rescue proximately caused injury to Richard            from carrying out this plan, and the approximately one hour
Sagan. The evidence presented to the district court was             delay ensued. Thus, the delay would not have occurred had
expert medical opinion from physicians who had treated Mr.          Defendant United States not attempted the rescue at all.
Sagan; it was not merely “conjecture or speculation.” We
think a reasonable trier of fact could find for the Plaintiffs on     For these reasons, we find that the Plaintiffs have presented
the issue of causation based on the testimony of Drs. Dilisio,      sufficient evidence to create a genuine issue of material fact
Doble, and Martinez-Arizala. All three experts agreed that,         as to whether the Coast Guard’s negligence in delaying the
at the very least, the delay “probably” contributed to Mr.          rescue of Richard Sagan proximately caused him injury.
Sagan’s injuries.
                                                                    2. The Plaintiffs’ Claims Against the Algonac Defendants
   Furthermore, it is telling that the defense’s own expert
witness, Dr. Martinez-Arizala, stated in his report that “the         28 U.S.C. § 1367(a) provides that “in any civil action of
majority of Mr. Sagan’s injuries resulted from his original         which the district courts have original jurisdiction, the district
trauma at the time of his accident, and not from actions or         courts shall have supplemental jurisdiction over all other
lack of actions of his rescuers.” J.A. at 597 (Martinez-Arizala     claims that are so related to claims in the action within such
Report) (emphasis added). The United States cites this              original jurisdiction that they form part of the same case or
statement in its brief, as though it supports the United States’    controversy.” We review a determination of whether a
position. On the contrary, it supports the Plaintiffs’ argument     district court has jurisdiction de novo. Blakely v. United
for causation inasmuch as Dr. Martinez-Arizala acknowledges         States, 276 F.3d 853, 860 (6th Cir. 2002).
that some – “a minority” – of Mr. Sagan’s injuries resulted
from the actions or lack of actions of his rescuers. Of course,       After the district court granted the United States’ motion
the law does not require a plaintiff to prove that the majority     for summary judgment, the court dismissed without prejudice
of his injuries were proximately caused by the defendants.          the Plaintiffs’ purely state law claims against the Algonac
Indeed, in this case, it seems fairly clear that the majority of    Defendants for lack of subject matter jurisdiction. In their
Mr. Sagan’s injuries were caused by his head-first dive into        complaint, the Plaintiffs assert only state law claims against
shallow water. The important question is whether the Coast          the Algonac Defendants and explicitly state that they are not
Guard’s negligence in rescuing Mr. Sagan caused additional          invoking admiralty jurisdiction as to the Algonac Defendants.
injury, not whether those additional injuries amount to a           We leave for the district court the issue of whether the state
majority or a minority of all the injuries sustained by Mr.         law claims are preempted by federal maritime law. The
Sagan on the night in question.                                     district court noted that the Algonac Defendants were in
                                                                    federal court based on supplemental jurisdiction. The
  We are also puzzled by the district court’s statement that        Supreme Court has held that “if the federal claims are
the Plaintiffs “have not produced evidence that Defendant’s         dismissed before trial, . . . the state claims should be
actions increased Plaintiff Richard Sagan’s injuries over what      dismissed as well.” United Mine Workers of America v.
those injuries would have been had Defendant not attempted          Gibbs, 383 U.S. 715, 726 (1966).
the rescue at all.” 157 F. Supp. 2d at 829. It is clear from the
record that from the moment they arrived on the scene, the            The district court’s dismissal of the claims against the
Algonac Defendants wanted to transport Mr. Sagan by boat            Algonac Defendants was proper in light of its grant of
to a waiting ambulance. The Coast Guard prevented them              summary judgment for the United States. However, because
No. 01-2568          Sagan, et al. v. United States, et al.    13    14   Sagan, et al. v. United States, et al.       No. 01-2568

we now reverse the district court’s grant of summary                 in its rescue operation. We agree that the district judge
judgment for the United States and remand this case for              mischaracterized the Plaintiffs’ evidence when he stated that
further proceedings, the claims against the Algonac                  the expert medical testimony in this case was “no more than
Defendants must also be remanded based on 28 U.S.C.                  conjecture or speculation.” Sagan v. United States, 157 F.
§ 1367(a). See Jackson v. City of Columbus, 194 F.3d 737,            Supp. 2d at 829. Accordingly, we have reversed the district
757 (6th Cir. 1999), overruled on other grounds by                   court’s grant of summary judgment for defendant United
Swierkiewics v. Sorema N.A., 534 U.S. 506 (2002)                     States and remanded the case for further proceedings. On
(remanding a state defamation claim to the district court after      remand, the district court will reconsider all of the expert
reversing the district court’s dismissal of a federal claim).        testimony in the record. We do not think that the district
                                                                     court’s mischaracterization of the evidence is grounds for
3. The Necessity of Reassignment                                     reassignment. If we reassigned the case every time a district
                                                                     court judge misconstrued some evidence, reassignment would
  The Plaintiffs argue that on remand, this case should be           surely cease to be “an extraordinary power . . . rarely
assigned to a different district court judge. We have the            invoked.” Armco, 280 F.3d at 683. At oral argument in this
authority to do this under 28 U.S.C. § 2106. However, as we          case, counsel for the Plaintiffs was asked to provide the court
have frequently emphasized, reassignment is an                       with some limiting principle that would justify reassignment
“extraordinary power and should be rarely invoked . . . .            here but not in most other cases in which we reverse a district
[R]eassignments should be made infrequently and with the             court’s grant of summary judgment. Plaintiffs’ counsel was
greatest reluctance.” Armco, Inc. v. United Steel Workers of         unable to suggest any appropriate limiting principle, and we
America, AFL-CIO, Local 169, 280 F.3d 669, 683 (6th Cir.             cannot think of one.
2002); see also Hamad v. Woodcrest Condominium Ass’n,
328 F.3d 224, 238 (6th Cir. 2003). In determining whether              Turning to the Plaintiffs’ other arguments, we do not agree
reassignment is necessary, courts consider (1) whether the           that the district court determined the issue of proximate cause
original judge would reasonably be expected to have                  based upon its own predetermined beliefs on quadriplegia.
substantial difficulty in putting out of his mind previously         The Plaintiffs base this argument on an exchange between
expressed views or findings; (2) whether reassignment is             Plaintiffs’ counsel and the district court, during which the
advisable to preserve the appearance of justice; and                 district judge stated that quadriplegia is an “irreversible
(3) whether reassignment would entail waste and duplication          condition” and that “[w]e still haven’t found a way to cure
out of proportion to any gain in preserving the appearance of        somebody from being a quadriplegic.” Appellants’ Br. at 46;
fairness. See Bercheny v. Johnson, 633 F.2d 473, 476-77 (6th         J.A. at 1039-40 (Transcript of Summary Judgment Motion
Cir. 1980).                                                          Hearing). Based on this exchange, the Plaintiffs argue that
                                                                     the district judge in this case “allowed his own
  The Plaintiffs argue that the district judge in this case failed   preconceptions of quadriplegia to interfere with his judgment
to consider and/or mischaracterized the Plaintiffs’ evidence         of the injuries suffered by Mr. Sagan.” Appellants’ Br. at 48.
regarding Richard Sagan’s pulmonary and respiratory
injuries, that he determined the issue of proximate cause              We note initially that the Plaintiffs provide no evidence that
based upon his own predetermined beliefs on quadriplegia,            the district judge’s statements about quadriplegia were
and that he was so partial to defendant United States that he        incorrect. More importantly, we find no evidence that the
initially decided that the Coast Guard had not been negligent        district judge here allowed these “predetermined beliefs” to
No. 01-2568         Sagan, et al. v. United States, et al.   15   16   Sagan, et al. v. United States, et al.     No. 01-2568

influence his decision granting summary judgment for the                             III. CONCLUSION
United States. The district court’s grant of summary
judgment was not based on the irreversible nature of                For these reasons, we REVERSE the district court’s grant
quadriplegia. Rather, the district court granted summary          of summary judgment for the United States and REMAND
judgment for the United States because it found that the          the case for further proceedings, with the Plaintiffs’ claims
Plaintiffs had not introduced evidence sufficient to create a     against the other Defendants reinstated.
genuine issue of material fact with respect to proximate cause.
  We also reject the Plaintiffs’ argument that the district
judge decided that the Coast Guard had not been negligent,
and that this determination represents bias. The Plaintiffs
base this argument on a different exchange between
Plaintiffs’ counsel and the district court, during which the
district judge stated: “I think there are real problems here. I
would like to know . . . what evidence there is here that . . .
these defendants did not act with reasonable care in light of
the extremely unique circumstances of this rescue that was
performed.” Appellants’ Br. at 49; J.A. at 1020 (Transcript
of Summary Judgment Motion Hearing).
  This statement hardly amounts to a determination that the
Coast Guard was not negligent. We do not think it is
improper for a district judge, in a summary judgment motion
hearing, to ask Plaintiffs’ counsel what evidence he has that
the Defendants did not act with reasonable care. We find in
this statement by the district court nothing inappropriate or
suggestive of bias. See Hamad, 328 F.3d at 239 (finding that
remarks by the district judge, when considered in context, did
not demonstrate that he was partial or that he could not put
aside his personal views); Brown v. Crowley, 312 F.3d 782,
791-92 (6th Cir. 2003) (rejecting a request for reassignment
despite plaintiff’s claim that “[t]he district court seemed to
[analyze] everything in favor of the defendants”). On
remand, the district court will consider fully the issue of the
Coast Guard’s negligence.
  For these reasons, we hold that reassignment of this case to
another district court judge is not necessary.